DETAILED ACTION
The following Office action is in response to communication filed on May 17, 2022.  Claims 1-3, 6-10, 16, 19-20, 36-40, and 42-45 are currently pending and have been allowed.  


Allowable Subject Matter
Claims 1-3, 6-10, 16, 19-20, 36-40, and 42-45 are allowed.


Reasons for allowance
As per independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Bowsher (US 2010/0064596), Golparvar-Fard et al., (US 2013/0155058), Tuchman (US 2007/0138268).
Bowsher illustrates a three-dimensional documentation lab chamber and universal, ultra-high definition, accurate color, light, and object rendering, advising, and coordinating system for displaying colors, objects, and light and enabling an accurate rendering of a color, room, building, object, person, or landscape. The system includes an image procuring device, a memory device, a processor and a display device. The system can combine reference images with display images in a consistent, scaled relationship and can display those images with a variety of lighting effects. Furthermore, the system can make design suggestions in light of designer input, design research, and historic information in furtherance of design goals while accommodating constraining elements. Images can be procured by use of the three-dimensional documentation lab chamber to ensure true-to-life depictions. The system illustrated also is to display numerous display images of potential modifications, additions, new constructions, and/or the like, the system may advantageously provide a means for sequentially displaying display images and for progressively selecting preferred display images from those display images for continued or repeated display by the system. To do so, the user could indicate, as by clicking on a computer mouse, which display image or images is more preferred or which display image or images is less preferred
Golparvar-Fard discloses monitoring construction progress may include storing in memory multiple unordered images obtained from photographs taken at a site; melding the multiple images to reconstruct a dense three-dimensional (3D) as-built point cloud model including merged pixels from the multiple images in 3D space of the site; rectifying and transforming the 3D as-built model to a site coordinate system existing within a 3D as-planned building information model ("as-planned model"); and overlaying the 3D as-built model with the 3D as-planned model for joint visualization thereof to display progress towards completion of a structure shown in the 3D as-planned model. The processor may further link a project schedule to the 3D as-planned model to generate a 4D chronological as-planned model that, when visualized with the 3D as-built point cloud, provides clash detection and schedule quality control during construction.
Tuchman relates to customer care management via a communications systems and methods including, in embodiments, a combination of automated and human services to be provided to a customer in a retail store environment in real time. For example, one embodiment of the present invention provides an automated method for assisting a customer in a retail store comprising: identifying the customer; periodically identifying the customer's position in the store; identifying a product of interest to the customer; and communicating information to the customer via a remote specialized sales agent or other audio, visual and/or computer data relevant to the customer.

	However, the combination of Bowsher, Golparvar-Fard, Tuchman fails to teach or suggest the limitations of independent claims which recite storing records regarding a building component project, and a plurality of user interface options based on a defined role of a user; an image generation system, configured to provide a user interface including a view of a surrounding physical environment; a view of a building component superimposed over the view of the surrounding physical environment; and data specific to an installation project; a user identification system configured to identify the system user by role; and configure the data that is part of the user interface rendered by the image generation system according to one of the plurality of user interface options based on the role of the identified user; the system configured to record and store in the database a set of physical dimensions of the surrounding physical environment; and the system configured to record and store product selections made by a customer in the database.


As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore not rejected under prior art for at least the same rationale as applied to the independent claims above, and incorporated herein.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the other pertinent art are as follows:
Heath, (US 2013/0073388): Provides for using impressions tracking and analysis, location information, 2D and 3D mapping, social media, and user behavior and information for generating mobile and internet posted promotions or offers for, and/or sales of, products and/or services, for example, through an advertising application programming interfaces (APIs) on mobile devices, tablets, or computers, that provides mobile and web based promotions or offers that connect information and user behavior data to a user or related demographic location or user specified or predicted demographic location(s), such as through the use of as social networking, user or demographic profiles, behavior, and/or relationships, for targeted promotions or offers for products and/or services.
Ralston et al., (US 20030014212): Illustrates an augmented vision system comprises a wireless hand-held communication device, a display processor, a user-wearable display device, and an input device. The wireless hand-held communication device receives survey-related data associated with a current position of a user from a remote server on a computer network, via a wireless network. The input device receives input from the user, and the display processor provides stereoscopic image data to the display device in response to the input, based on the survey-related data. The display device has a substantially transparent display area to superimpose stereoscopic images of objects on a field of view of the user, based on the image data.
Sugden et al., (US 20170053042): Discusses accessing a building information modeling database comprising building information data of a structure. A position of a head-mounted display device with respect to the structure may be tracked, with the head-mounted display device comprising an at least partially see-through display. In response to a portal user input, a world-locked holographic portal may be displayed via the device on a surface of the structure, where the portal comprises a world-locked holographic representation of a portion of the structure otherwise hidden from view by the surface. In response to an operation user input, a virtual operation is performed on the structure, and the building information modeling database is updated based on the virtual operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683